Citation Nr: 0727048	
Decision Date: 08/29/07    Archive Date: 09/11/07

DOCKET NO.  04-27 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased initial rating for 
chondromalacia of the right knee, currently rated as 10 
percent disabling.

2.  Entitlement to an increased initial rating for 
chondromalacia of the left knee, currently rated as 10 
percent disabling.

3.  Entitlement to service connection for intervertebral disc 
syndrome, to include as secondary to service-connected 
chondromalacia of the bilateral knees.

4.  Entitlement to service connection for bilateral pes 
planus.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to April 
1983.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which granted service connection and 
awarded a separate 10 percent disability rating each for 
chondromalacia of the right and left knee effective August 
10, 2000, and denied service connection for intervertebral 
disc syndrome as secondary to the service-connected bilateral 
knee condition, bilateral pes planus, and TDIU.  When this 
case was previously before the Board in August 2006, it was 
remanded so that a travel board hearing could be scheduled.  
In April 2007, the veteran testified before the Board at a 
travel board hearing held at the RO.

The veteran's claims for a service connection for 
intervertebral disc syndrome and bilateral pes planus, and 
the claim for a TDIU, are addressed in the remand attached to 
this decision and are remanded to the RO via the Appeals 
Management Center in Washington, D.C.





FINDINGS OF FACT

The veteran's bilateral knee disability is manifested by full 
extension, flexion to 135 degrees, and good stability.  With 
repetitive motion, there is increased pain, easy 
fatigability, and lack of endurance.  There is no clinical 
evidence of locking, effusion, or instability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for chondromalacia of the right knee have not been 
met.  38 U.S.C.A.§§ 1155, 5102, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5099-5014 (2006).

2.  The schedular criteria for a rating in excess of 10 
percent for chondromalacia of the left knee have not been 
met.  38 U.S.C.A.§§ 1155, 5102, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes (DCs) 5099-5014 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in July 2004 and January 
2006; a rating decision in February 2003; a statement of the 
case in June 2004.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the adjudication in the February 2007 
supplemental statement of the case.  The veteran received 
additional notification in February 2007.  However, the Board 
finds that issuance of a statement of the case is not 
required after the issuance of that notice letter, because no 
evidence has been added to the claims file subsequent to the 
February 2007 supplemental statement of the case.  38 C.F.R. 
§ 19.31 (2006).

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
medical examinations in relation to these claims.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.


Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

It is possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
the disability under more than one diagnostic code.  However, 
the critical element in permitting the assignment of multiple 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259 (1994).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, the veteran appealed the original assignment of a 
disability evaluation following an award of service 
connection.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995).  Since the veteran timely appealed the 
rating initially assigned for the disability, the Board must 
consider entitlement to "staged" ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where evaluation is based upon limitation of motion, and 
functional loss is alleged due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.4 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Consideration of 
functional loss due to pain, however, is not required when 
the current rating is the maximum disability rating available 
for limitation of motion.  Johnston v. Brown, 10 Vet. App. 80 
(1997).

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II (2006).

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. 
§ 4.45(f) (2006).

Arthritis due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010 
(2006).

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved under 38 C.F.R. 
§ 4.71a, DC 5003 (2006).

When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under DC 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.

The VA General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003 and DC 5257, and that evaluation of a knee 
disability under both of these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14 (2006).  VAOPGCPREC 23- 97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); Esteban v. Brown, 
6 Vet. App. 259 (1994).  However, a separate rating must be 
based on additional disability.

The VA General Counsel has also held that separate ratings 
may be assigned for limitation of flexion and limitation of 
extension of the same knee.  Specifically, where a veteran 
has both a limitation of flexion and a limitation of 
extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).

The veteran's right and left knee disabilities have each been 
rated under DC 5099-5014.  Hyphenated diagnostic codes are 
used when a rating under one diagnostic code requires use of 
an additional diagnostic code to identify the basis for the 
evaluation assigned.  The additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2006).  When an unlisted disease, 
injury, or residual condition is encountered, requiring 
rating by analogy, the diagnostic code number will be 
assigned as follows: the first two digits will be selected 
from that part of the schedule most closely identifying the 
part, or system of the body involved, in this case, the 
musculoskeletal system, and the last two digits will be "99" 
for all unlisted conditions.  Then, the disability is rated 
by analogy under a diagnostic code for a closely related 
disability that affects the same anatomical functions and has 
closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 
(2006).  In this case, the RO has determined that the 
diagnostic code most analogous to the veteran's bilateral 
knee disability is DC 5014, which pertains to osteomalacia.  
Diagnostic Code 5014 provides that a disability will be rated 
on limitation of the affected part as degenerative arthritis.  
38 C.F.R. § 4.71a, DCs 5003, 5014 (2006).

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.

Knee impairment with dislocated semilunar cartilage, with 
frequent episodes of locking, pain, and effusion into the 
joint has one rating of 20 percent.  38 C.F.R. § 4.71a, DC 
5258.

The Board has considered all pertinent sections of 38 C.F.R. 
Parts 3 and 4, as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In that regard, 
consideration has been given to whether any other applicable 
diagnostic code under the regulations provides a basis for a 
higher evaluation for the service-connected knee 
disabilities.

Diagnostic Codes 5256 (ankylosis of the knee), 5258 
(dislocation of semilunar cartilage), 5259 (removal of 
semilunar cartilage), 5262 (impairment of the tibia and 
fibula), and 5263 (genu recurvatum) are not applicable in 
this instance, as the competent medical evidence does not 
show that the veteran has any of these conditions.  
Accordingly, DCs 5256, 5258, 5259, 5262, and 5263 cannot 
serve as a basis for an increased rating in this case.

Diagnostic Codes 5260 and 5261 contemplate limitation of leg 
flexion and extension, respectively.  Under DC 5260, a zero 
percent rating is warranted for flexion limited to 60 
degrees; a 10 percent rating is warranted for flexion limited 
to 45 degrees; a 20 percent rating is warranted for flexion 
limited to 30 degrees; and a 30 percent rating is warranted 
for flexion limited to 15 degrees.  38 C.F.R. § 4.71a. DC 
5260.  Under DC 5261, a zero percent rating is warranted for 
extension limited to 5 degrees; a 10 percent rating is 
warranted for extension limited to 10 degrees; a 20 percent 
rating is warranted for extension limited to 15 degrees; a 30 
percent rating is warranted for extension limited to 20 
degrees; a 40 percent rating is warranted for extension 
limited to 30 degrees; and a 50 percent rating is warranted 
for extension limited to 45 degrees.  38 C.F.R. § 4.71a.

Based on a thorough review of the record, the Board finds the 
weight of the evidence is against disability ratings in 
excess of 10 percent each for the veteran's right and left 
knee disabilities.

In February 2003, the veteran underwent a VA general medical 
examination of the knees.  She presented with complaints of 
increasing pain in both knee joints, with the left worse than 
the right.  She had fatigability during repetitive movement 
of both knees with occasional flare-up during squatting.  
During flare-ups, there was increased pain in the knee 
joints.  Clinical findings revealed normal configuration 
bilaterally.  There was pain on palpitation during movement 
of the kneecaps and on palpitation of the medial knee joint 
compartments.  Range of motion was painful and limited with 
flexion to 135 degrees in the right knee and to 130 degrees 
in the left knee.  Stability was good in both knees with 
normal collateral and cruciate ligaments.  Gait was antalgic 
with limping of the left leg due to left knee pain.  X-rays 
of the knees revealed degenerative joint disease, more 
expressed in patellofemoral joints bilaterally.  Findings 
suggested periarticular osteopenia of the left knee.  The 
examiner found that she had chronic pain in both knee joints 
and diagnosed degenerative joint disease and bilateral 
chondromalacia.  The examiner opined that the veteran's 
bilateral knee disability limited her ability to work a job 
that required walking, squatting, or bending.

In November 2005, the VA examiner who performed the February 
2003 examination re-examined the veteran's knees.  She 
presented with complaints of flare-ups with extended walking 
and squatting.  She reported that she was able to start 
working.  There was no history of knee surgery.  The examiner 
noted that she had not had any incapacitating episodes or 
hospital admissions related to her bilateral knee condition 
during the past twelve months.  Due to a combination of pain 
in the hips, feet, and severe chronic obstructive pulmonary 
disease with shortness of breath, she had a prescription for 
a walker.  She was able to walk a short distance without any 
assistive devices, but preferred using the walker due to 
health problems.  She was not wearing any orthosis or braces 
on her knees.  The examiner concluded that her daily 
activities were affected because of multiple health problems, 
including complaints of bilateral knee pain.  Upon 
examination, there was normal configuration of the knees.  
Range of motion was painful with mild limitation of flexion 
to 135 degrees bilaterally.  Pain started from flexion to 130 
degrees.  There was full extension of the knees.  There was 
good stability of medial and lateral collateral ligaments and 
anterior and posterior cruciate ligaments.  McMurray and 
Lachmann tests were negative.  During repetitive motion of 
the knees, there was increased pain, easy fatigability, and 
lack of endurance, but no decrease in the range of motion.  
With respect to gait, there was limping on both sides not 
only related to bilateral knee pain, but also bilateral feet 
and bilateral hip pain.  Although she presented with a 
walker, she was able to walk short distances without any 
assistive devices.  The impression from an x-ray examination 
was degenerative joint disease.

In December 2006, she underwent a VA spine exam and reported 
episodes where her pain was 8-9/10 such that she could not 
get up out of bed.  The examiner noted that this was from a 
combination of her back, knees, ankle, and feet troubles.  
Examination revealed that she walked with a slightly crouched 
gait with flexion at both knees.  She could walk on her heels 
and toes with no sign of weakness.

Knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. § 4.71a, DC 
5257.  Clinical findings from the November 2005 VA 
examination were negative for a decrease in the range of 
motion of the knees with repetitive use with good stability.  
At the hearing, the veteran testified that her knees 
sometimes "give way" causing her to fall.  Although she 
uses a walker, the examiner determined that she was able to 
walk short distances without assistive devices and that her 
bilateral knee disability was not the sole reason for use of 
the walker.  VA examinations in February 2003 and November 
2005 both found good stability of the knees.  Therefore, 
based upon the clinical findings, the Board finds that the 
competent medical evidence does not demonstrate the presence 
of slight recurrent lateral instability in either knee.  
Therefore, the veteran is not entitled to a compensable 
rating in either knee based on instability pursuant to DC 
5257.

The Board also concludes that the veteran is not entitled to 
a rating higher than 10 percent under DCs 5260 or 5261.  The 
November 2005 examination found that her range of motion of 
the knees was to 135 degrees flexion with full extension, and 
with pain starting at 130 degrees.  The February 2003 
examination found 135 degrees of right knee flexion and 130 
degrees of left knee flexion.  Flexion ranging from 0 to 140 
degrees is considered normal for VA purposes.  See 38 C.F.R. 
§ 4.71a, Plate II.  Here, the veteran shows a noncompensable 
level of limitation of flexion, with X-ray evidence of 
arthritis, and has been appropriately assigned a 10 percent 
rating for each knee.  However, she is not entitled to a 
higher rating for limitation of motion under 5260 because 
flexion is not limited to 30 degrees or less.  Nor is she 
entitled to a higher rating under DC 5261, as extension is 
not limited to 15 degrees or less.  See 38 C.F.R. § 4.71a, DC 
5261.  An additional compensable rating based on limitation 
of extension of the knees is not warranted because extension 
of the knees is shown to be full, and is not shown to be 
limited to 10 degrees such that a compensable rating would be 
warranted.

During the November 2005 VA examination, the examiner opined 
that upon repetitive motion of both knees, there was pain, 
fatigue, and lack of endurance.  At the April 2007 hearing, 
the veteran testified that her knees occasionally "give 
way."  However, even considering the veteran's complaints of 
occasional instability, there is no evidence which suggests 
that on repetitive use, her knees would be restricted by pain 
or other factors to only 45 degrees flexion or 10 degrees 
extension.  The examiner noted that the pain began at 130 
degrees of flexion.  Thus, even considering the effects of 
pain on use, the competent medical evidence fails to show any 
indication that the DeLuca factors resulted in symptoms 
comparable to the manifestations required by ratings in 
excess of 10 percent for each knee.  38 C.F.R. §§ 4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran is also not entitled to a separate compensable 
rating for traumatic arthritis of the knee disability.  The 
competent medical evidence includes an x-ray examination of 
the knees which showed degenerative changes.  In order to be 
eligible for a separate rating under Diagnostic Code 5003, 
the veteran must not qualify for compensation under 
diagnostic codes pertaining to the limitation of motion.  
38 C.F.R. § 4.71a.  Thus, as the veteran's bilateral knee 
disability has been rated under DC 5014 which contemplates 
limitation of motion, a separate rating for limitation of 
motion would not be warranted.  VAOPGCPREC 36-97 (Dec. 12, 
1997), 63 Fed. Reg. 31262 (1998).  Rating the same disability 
under both DCs would constitute pyramiding, which is 
prohibited.  38 C.F.R. § 4.14.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not inadequate.  There is no 
evidence that she has been hospitalized for treatment of her 
knees.  Neither does the record reflect marked interference 
with her employment.  She has submitted no evidence of 
excessive time off due to her bilateral knee disability or of 
concessions made by her employer because of the same.  In 
fact, at the November 2005 VA examination she reported that 
she was able to start working.  For these reasons, the Board 
finds that referral for consideration of the assignment of an 
extraschedular rating for these disabilities is not 
warranted.

The Board recognizes the veteran's own contention as to the 
severity of her bilateral knee disability.  Lay statements 
are considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As a layperson, however, the 
veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, her assertions do not 
constitute competent medical evidence in support of a rating 
in excess of 10 percent each for disabilities of the right 
and left knee.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claims and ratings in 
excess of 10 percent each for chondromalacia of the right and 
left knee are denied.


ORDER

An initial rating in excess of 10 percent for chondromalacia 
of the right knee is denied.

An initial rating in excess of 10 percent for chondromalacia 
of the left knee is denied.

REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  Where a disability is 
shown in service, a disability is currently shown, and there 
is evidence relating that disability to service, an 
examination is needed.  38 C.F.R. § 3.159(c)(4).

First, the veteran claims that she developed intervertebral 
disc syndrome secondary to service-connected bilateral knee 
disability.  The service medical records are negative for 
findings, complaints, symptoms, or diagnoses of a back 
condition.  VA medical records include a February 2003 x-ray 
report of the lumbosacral spine which showed degenerative 
changes of the lumbosacral spine and mild anterior wedging at 
vertebral body, suggesting post-traumatic change.

In February 2003, she underwent a VA general medical 
examination which included an examination of the spine.  She 
was diagnosed with degenerative disc disease.  The examiner 
opined that her spine condition is not related to service 
because there is no history of injury in service and her 
complaints began eleven years after service-connected pain in 
her knees.  In December 2006, she was afforded a VA spine 
examination during which she was diagnosed with mild 
degenerative disc disease of the lumbar spine.  The examiner 
opined that he had doubts as to whether or not the etiology 
of her degenerative disc disease was related to her service-
connected bilateral knee disability.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2006).  See also Robinette v. Brown, 8 Vet. 
App. 76 (1995).  Accordingly, a remand for an etiological 
opinion and rationale, and to the extent necessary, an 
additional examination addressing whether the veteran's 
current back disability is secondary to, or is aggravated by, 
her service-connected bilateral knee disability.

The veteran also claims that her current bilateral foot 
condition is related to her service.  The Board notes that 
the veteran's March 1982 enlistment examination report is 
void of findings, complaints, symptoms, or diagnoses 
attributable to pes planus.  Accordingly, the veteran is 
therefore entitled to a presumption of soundness.  
38 U.S.C.A. §§ 1111, 1137 (West 2002).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  Only such conditions as 
are recorded in examination reports are to be considered as 
noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The Board must consider if the presumption of soundness is 
rebutted by clear and unmistakable evidence.  In this case, 
the veteran's service medical records include a January 1983 
determination of fitness examination report that shows a 
diagnosis of pes planus that was determined to have existed 
prior to service.  However, she was found to be qualified for 
retention.  A February 1983 report of medical history shows 
treatment of a bilateral foot pain and notes a past medical 
history for and assessment of pes planus.  A March 1983 
entrance physical examination report notes flat feet with 
metatarsalgia.  It states that she had experienced pain while 
running for approximately ten years and a history of pain 
while working as a waitress.  Since being on active duty with 
increased activities, the pain became worse.  X-rays of the 
feet were within normal limits.  The examiner reported that 
since the age of twenty she suffered with foot problems; a 
fact that was not brought up at March 1982 enlistment 
examination.  Once introduced into active service, the pain 
became worse to the point that it interfered with her duties.  
She was placed on restrictions of no running and no standing 
for more than thirty minutes.  The examiner opined that her 
bilateral foot condition existed prior to service and was not 
aggravated by service.  Accordingly, the Board finds that the 
presumption of soundness has been rebutted by clear and 
unmistakable evidence that at the very least, the veteran's 
bilateral foot condition existed prior to service.

Post-service VA medical records show complaints of foot pain.  
A September 2004 VA medical record shows a diagnosis of pes 
planus.  The Board finds that a medical examination is needed 
to determine whether any pre-existing bilateral foot 
condition was aggravated by the veteran's service.

In addition, the veteran has claimed entitlement to a TDIU 
rating.  However, that claim is inextricably intertwined with 
the other claims being remanded because the outcome of those 
claims may have bearing upon the claim for TDIU.  The 
appropriate remedy where a pending claim is inextricably 
intertwined with a claim currently on appeal is to remand the 
claim on appeal pending the adjudication of the inextricably 
intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA spine 
examination for the purpose of 
ascertaining the nature and etiology of 
any back disability.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following opinion:

a)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's back condition is due to or 
is the result of her service-connected 
bilateral knee disabilities?

b)  Is it as likely as not (50 percent 
probability or greater) that the 
veteran's back condition is aggravated 
(permanently increased in severity 
beyond the natural progress of the 
disability) by her service-connected 
bilateral knee disabilities?

2.  Schedule the veteran for a VA foot 
examination for the purpose of 
ascertaining the nature and etiology of 
any foot disability.  The claims folder 
should be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The review should 
be indicated in the examination report.  
Specifically, the examiner should provide 
the following opinion:

The service medical records show that 
the veteran had a bilateral foot 
condition prior to service.  The 
examiner should state whether it is at 
least as likely as not (50 percent 
probability or more) that the pre-
existing bilateral foot condition was 
aggravated (increased in severity 
beyond the natural progression of the 
disease) during the veteran's service.

3.  Following completion of the foregoing, 
review the issues on appeal.  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.  Thereafter, return the case 
to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  These claims must be 
afforded expeditious treatment.  The law requires that claims 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for development or other action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


